                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 United States of America,                    Crim. No. 4:09-cr-01370-TLW-1

       v.
                                                              Order
 Robert Andre Legette



      This matter is before the Court on Defendant’s motion for a sentence reduction

pursuant to the First Step Act of 2018, passed by Congress and signed into law by the

President on December 21, 2018. Pub. L. No. 115-391, 132 Stat. 5194. This law

contains sentencing provisions that apply retroactively to certain defendants

previously sentenced.

      Defendant pled guilty to a charge of Possession With Intent to Distribute 5

Grams or More of Cocaine Base, in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(iii). After the Government withdrew at sentencing the § 851 Information

that it previously filed, his statutory sentencing range was 5–40 years, followed by at

least 4 years of supervised release. PSR ¶¶ 102, 107; ECF No. 70.

      At sentencing, Defendant was held accountable for 1.3 kilograms of crack. PSR

¶ 48; ECF No. 70. His Guidelines range at sentencing—after taking into account his

classification as a career offender—was 262–327 months (34/VI), followed by 4 years

of supervised release.   PSR ¶¶ 103, 110; ECF No. 70.         The Court granted the

Government’s motion for a downward departure and departed four levels to a

Guidelines range of 168–210 months (30/VI) and ultimately imposed a sentence of

180 months incarceration, followed by a 4-year term of supervised release. ECF No.

                                          1
69. His sentence was later reduced to 150 months pursuant to a Rule 35(b) motion.

ECF No. 136.

       Section 404(b) of the First Step Act provides that “[a] court that imposed a

sentence for a covered offense may . . . impose a reduced sentence as if sections 2 and

3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the covered offense

was committed.” Section 404(a) defines “covered offense” as “a violation of a Federal

criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the Fair Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” As

noted above, Count 1 charged him with violating 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B)(iii).   Section 2(a) of the Fair Sentencing Act modified the statutory

penalties set forth in 21 U.S.C. § 841(b)(1)(B)(iii) by increasing the threshold amount

of crack from 5 grams to 28 grams. Because Defendant is serving a sentence for a

pre-August 3, 2010 violation of § 841(b)(1)(B)(iii), he is eligible for a sentence

reduction under § 404(b) of the First Step Act. See United States v. Wirsing, 943 F.3d

175, 185 (4th Cir. 2019).

       In Defendant’s motion, he requests a full resentencing hearing. See ECF No.

185 at 3. Judge Currie has recently considered this question and concluded that a

First Step Act defendant is not entitled to a full resentencing. United States v.

Shelton, No. 3:07-329 (CMC), 2019 WL 1598921, at *2–3 (D.S.C. Apr. 15, 2019). The

Court notes Judge Currie’s thorough, well-reasoned opinion and adopts her analysis

of the applicable law in this case. Thus, the Court concludes that although Defendant

is eligible for a sentence reduction, he is not entitled to a full resentencing. See also



                                           2
Wirsing, 943 F.3d at 181 n.1 (“Defendant does not contest that his relief, if any, will

be in the form of a limited sentence modification rather than a plenary

resentencing.”).

      Though Defendant is eligible for a sentence reduction, a reduction is not

automatic. Section 404(c) of the First Step Act explicitly provides that “[n]othing in

this section shall be construed to require a court to reduce any sentence pursuant to

this section.” The Government opposes a reduction in his imprisonment term and

points out that his current sentence of 150 months is approximately three years below

the bottom of his post-First Step Act Guidelines range of 188–235 months. ECF No.

187 at 3. Notably, Wirsing did not address whether that particular defendant’s

sentence should have been reduced, only that he was eligible for consideration. See

Wirsing, 943 F.3d at 186.

      In considering whether to reduce Defendant’s sentence, the Court has carefully

reviewed the Presentence Investigation Report and Sentence Reduction Report, and

has considered the current statutory range, the Guidelines range, the § 3553(a)

factors, and evidence of post-sentencing mitigation.       The Court also notes his

argument that his Guidelines range appears to have been miscalculated at his

original sentencing. In light of these considerations, the Court concludes that a

sentence reduction is not appropriate in this case. There are several reasons why the

Court has reached this conclusion, including (1) he was held accountable at

sentencing for a crack weight (1.3 kilograms) that would have supported a charge to




                                          3
the current threshold amount (28 grams);1 (2) his original sentence was within the

Guidelines range that would have applied absent the mistaken calculation;2 (3) he

was on parole when he committed the instant offense; (4) he possessed a firearm in

connection with this offense; (5) he has a significant criminal history, including

convictions for strong arm robbery, possession with intent to distribute crack,

possession of a sawed-off shotgun, and unlawful carrying of a pistol; (6) he would still

be a career offender under current law. For these reasons, the Court declines to

reduce his sentence, and his motion, ECF No. 185, is therefore DENIED.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

February 14, 2020
Columbia, South Carolina




1The Court notes that he pled guilty to a possession with intent to distribute charge
rather than a conspiracy charge, but the offense of conviction arose from the execution
of a search warrant during which police found 29.52 grams of crack, which exceeds
the current 28-gram threshold. See PSR ¶ 14.
2 It appears that his Guidelines range at sentencing should have been calculated as
follows: base offense level 34, plus 2 for the firearm enhancement, which exceeds the
proper career offender offense level of 34. After reducing his adjusted offense level of
36 by 3 levels for acceptance of responsibility and 4 levels for the downward
departure, his Guidelines range would have been 151–188 months (29/VI). The 180-
month sentence he received was within that range.


                                           4
